Title: John Adams to Abigail Adams, 30 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phil. April 30. 1796
          
          I am not surprized at your Anxiety expressed in your Letter of the 25th. which I recd Yesterday. The Conduct of certain Mules has been

so gloomy and obstinate for five Months past as to threaten the most dangerous Effects.
          The Proceedings of Boston N. York & Philadelphia now compared with their intemperate folly last July or August is a curious Specimen of Negotians with foreign Courts & Nations by the People at large in Town Meetings. Those Cities have disgraced themselves & their Leaders.
          The House Yesterday in Committee voted to make the Appropriations— But in the House they will disgrace themselves again by Party Maneuvres, to day and by factious Preamples or preparatory Resolutions. Our Varnum who is as cross a Goat as any from Virginia not excepting Rutherford was out of the Way—another Member Patten from Delaware was absent—both will vote to day against the Resolution: so that the Business is still in suspence: and the Anxiety and Vigilance of the People ought not to relax
          Mr Ames, the day before Yesterday in his feeble State, Scarcely able to stand upon his Legs and with much difficulty finding Breath to utter his Periods, made one of the best Speeches he ever produced to the most crouded Audience ever assembled— He was attended to with a silence and Interest never before known and he made an Impression that terrified the hardiest and will never be forgotten. Judge Iredel and I happened to sit together— our feelings beat in Unison— My God! how great he is says Iredel? He is delightful Said I— presently gracious God! says Iredel [“]how great he has been”? He has been noble, said I.— after some time Iredel breaks out Bless my stars I never heard any thing so great since I was born! It is divine Said I— and thus We went on with our Interjections not to say Tears till the End— Tears enough were shed—not a dry Eye I believe in the House, except Some of the Scoundrels Jack Asses who had occasioned the Necessity of the oratory— These attempted to laugh—but their Vissages grinn’d horrible ghastly smiles— They smiled like Foulons son in Law when they made him kiss his Fathers dead and bleeding Head. Perhaps the Speech may not read as well— The situation of the Man excited Compassion and interested all Hearts in his favour. The Ladies wished his soul had a better Body.
          We are told Harri. Otis excelled at Boston and displayed great oratorical Talents
          I cannot give Encouragement nor entertain any hope of getting away before the fifth of June.— Unless the hard hearts should be softened.
          
          The Heart of Pharaoh was judicially hardened and so are those of ———
          Mass. has 3 of the worst—two of whom are moral Characters, of a Levity altogether inconsistent with the Principles Practices Habits and Wishes of their Constituents I mean Lyman & Dearborne. Dissipation is their prevailing Virtue and all they have to boast. I wish their Constituents would institute an Inquiry into their Conduct. Varnum is an Obstinate fool. Entre nous all this.
          I am, most tenderly
          
            J. A
          
        